Order entered on September 15, 1967, denying defendant and interpleading plaintiff Swiss Bank Corporation’s motion for discharge as an interpleading stakeholder, unanimously reversed, on the law and on the facts, without costs or disbursements to any party, and motion granted to the extent that appellant is permitted to retain the property in the joint custodian account to the credit of this action. In their complaint herein plaintiffs claim title to and the right to possession of securities and cash held by Swiss Bank in a joint custodian account. In their answers the interpleaded defendants asserted an adverse claim to such fund. No independent claim against Swiss Bank was made by plaintiffs or the interpleaded defendants in this action (CPLR 1006, subd. [e]). The answers of the inter-pleaded defendants merely asserted a claim against Swiss Bank as the custodian of the joint account and not as a judgment debtor. Accordingly, Special Term erred in holding, on the basis of the papers before it, that Swiss Bank was “ not ” * * free of independent liability to the claimants ”. The claim that Swiss Bank did not timely move or was guilty of laches in seeking the present relief is without merit in view of the absolute failure of any party to demonstrate or even indicate how he or she was in any way prejudiced by such delay. Neither CPLR 1006 (subd, [f]) nor Banking Law, (§ 202-h, subd. 4, par. [b]) contains any time limit which would affect this application. Settle order on notice. Concur — Botein, P. J., Capozzoli, Tilzer, McGivern and McNally, JJ.